From anything appearing in the report and exceptions in this case, Thomas J. Brown was a competent witness. The facts stated by him tended to prove the complaint against the defendant. That the witness had testified to the same facts in another complaint against this defendant, for another offence, to wit: for selling or suffering to be sold ale, wine, rum and other strong or malt liquors, is no reason why it should be excluded from the consideration of the jury on the trial of this complaint. There is no plea of autre fois acquit or autre fois convict filed in this case. For aught that appears, the other complaint, in which the witness was examined in relation to the same facts, is now pending: and if the pendency of that complaint would be no bar to the trial of this, even if for the same offence, much less does the giving of evidence in that case, render the witness incompetent or his testimony improper in this. But the two complaints against the defendant are *Page 137 
not identical, and therefore a plea of autre fois acquit or convict, could not effectually be pleaded, even if the first had been prosecuted to sentence. The one charges a sale, the other the keeping for sale the same liquors. They are distinct offences under the statute, subjecting to different punishments. The evidence was rightly admitted, and the jury were rightly left to weigh it.
Exception overruled. *Page 138